Citation Nr: 0736242	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
diagnosed as lumbar strain.

2.  Entitlement to service connection for a left wrist 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
September 1986 and from June 1988 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 2007, the veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran's lumbar strain disorder and left wrist 
fracture preexisted service, as they were both noted on 
entrance examination.

2.  The veteran's lumbar strain and left wrist fracture did 
not undergo an increase in severity during service.


CONCLUSIONS OF LAW

1.  The veteran's lumbar strain pre-existed active service 
and was not aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).

2.  The veteran's left wrist fracture pre-existed active 
service and was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of  38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims (Court) has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness does not attach on conditions recorded on entrance 
examination reports or may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated therein.  If the 
presumption of soundness does not attach or has been 
rebutted, aggravation may not be conceded unless the pre-
existing condition increased in severity during service, 
pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 
16, 2003).  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is permanently 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Factual Background and Analysis

The veteran asserts that his current lumbar spine and left 
wrist disorders are related to military service.  Because 
both claims involve similar issues and evidence, and as 
similar legal principles apply, the Board will address them 
in a common discussion.  

Service medical records (SMRs) from the veteran's first 
period of active duty show that at enlistment in November 
1978, he reported a history of recurrent back pain and the 
examiner noted a muscular backache.  He also reported a 
childhood history of fractures of the left forearm at ages 12 
and 14.  See also April 1988 Report of Medical History "Fx L 
wrist, casted, 12 years old, no sequelae," and May 1992 
Report of Medical History, wherein veteran writes "[b]roke 
left wrist at approx. age 10."  As a result, the presumption 
of soundness at entrance does not attach.  Verdon v. Brown, 8 
Vet. App. 529 (1996).  Because the evidence of record clearly 
establishes the pre-service existence of recurrent back pain 
and left wrist fracture, the Board needs next to determine 
whether the veteran's pre-existing conditions were aggravated 
during active duty.  

As stated above, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  

The remaining SMRS show the veteran was initially treated for 
lumbar strain in June 1979.  Several months later in October, 
he was treated for an exacerbation of back pain after heavy 
lifting.  At the time it was noted that he had had recurring 
central lumbar spine pain over the past year.  Clinical 
findings showed full flexion with slight painful arc at 40 
degree bend.  There was increased pain with hyperextension.  
Resisted range of motion and straight leg raising were both 
negative.  Deep tendon reflexes were equal and active.  There 
was point tenderness at L4-5.  The clinical impression was 
lumbar strain.  

The veteran was treated again in January 1980 for the sudden 
onset of back pain and muscle spasms.  In early October 1980, 
he was seen by orthopedics for low back pain which started 
after heavy lifting.  On examination there was decreased 
range of motion and pain with flexion.  Straight leg raising 
produced ipsolateral pain on the right.  The veteran's gait 
was slow with listing to the right.  Deep tendon reflexes 
were normal and heel-toe walk with tandem gait was good.  X-
rays of the lumbar spine showed no significant abnormalities.  
The veteran was placed on temporary physical profile and 
given physical therapy.  By mid-October, he was asymptomatic 
and discharged from therapy.  He did not receive any further 
treatment to his back during his remaining six years of 
service.

These records also show that in September 1982, the veteran 
sprained his left wrist after falling down stairs.  On 
examination there was moderate grip strength, but no 
limitation of motion and no evidence of fracture.  He was 
returned to duty.  The veteran's remaining records make no 
further reference to the left wrist.

At separation in July 1986, the examiner noted the veteran's 
history of recurrent back pain and left wrist fracture.  
Clinical evaluation of the musculoskeletal system, to include 
the spine and upper extremities was within normal limits with 
no pertinent abnormalities noted.  The left forearm had full 
strength and range of motion.  The spine also had excellent 
range of motion and strength.  There was slight exaggeration 
of the lordotic curve from obesity.

SMRs from the second period of active duty, from 1988 to 
1992, include a medical prescreening report which showed the 
veteran denied any physical impairments including back 
trouble or impaired use of the arms or hands.  On enlistment 
the examiner noted the veteran's history of recurrent back 
pain and muscle pulls.  Prior to this period of service the 
veteran had been employed as a truck driver which required 
frequent heavy lifting.  He experienced occasional back pain 
which did not cause incapacitation or hamper his ability to 
work.  The examiner also noted the veteran's history of left 
wrist fracture with no sequelae.  The records are otherwise 
negative for any further mention, complaint, treatment or 
diagnosis referencing the spine or left wrist.  At separation 
in May 1992, clinical evaluation did not note any 
abnormalities of the spine or left wrist and no disqualifying 
defects were reported.

In this case, the SMRs do not reveal permanent aggravation of 
the veteran's preexisting back or left wrist conditions.  
There is no question that he was treated for recurrent lumbar 
strain during his first period of service; however, after 
initially being seen and placed on temporary profile, there 
were no further back complaints in service.  Thus, it is 
evident that treatment during service was for flare-ups 
rather than permanent worsening of the back disorder.  In 
fact, it appears that his placement on a temporary limited 
physical profile was a preventative measure to assure that 
his condition did not worsen.  Likewise, although the veteran 
clearly received treatment for a left wrist sprain during his 
first period of service, this single episode does not 
establish a permanent increase in the disability, as it does 
not indicate any pathological changes to the veteran's pre-
existing left wrist disorder.  At separation both the veteran 
and the examiner noted a history of recurrent back pain and 
left wrist fracture, however no further summary or 
elaboration was provided and no significant abnormalities 
were reported.  Therefore, the SMRs for both periods of 
service constitute establish that the veteran's disorders did 
not permanently increase in severity.  Rather, the episodic 
symptoms were acute and transitory.

The Board notes that this conclusion is further supported by 
the post-service evidence, which is devoid of any clinical 
records showing that the veteran received medical treatment 
for his back or left wrist immediately after service or for 
many years thereafter.  There are essentially no post service 
records until VA outpatient treatment reports in 2004, 12 
years after his discharge from the military.  At that time he 
complained of left wrist pain with intermittent numbness in 
several fingers.  X-rays of the left wrist showed a tiny 
calcification along the radial sytloid, related to old 
trauma.  These records show a single reference to back pain 
in January 2006 with no treatment, clinical findings or 
diagnosis made.  

Although the veteran has claimed that both his left wrist and 
back have remained consistently symptomatic since service, 
this gap in treatment records is persuasive evidence against 
the claim.  The Board further notes that because the veteran 
has not presented any evidence of treatment subsequent to 
either period of service, there is no evidence of a 
continuity of symptomatology for his back or left wrist which 
strengthens the conclusion that his pre-service back pain and 
left wrist fracture were essentially unaffected by service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim); Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

The Board has also considered the veteran's contentions.  At 
his August 2007 Board hearing, the veteran essentially 
reiterated previously submitted information regarding his in-
service symptoms and consistent with complaints made during 
the course of the appeal.  He also testified that since 
service he essentially has had only occasional problems with 
his back and left wrist and that both were treated with pain 
medications.  Even though he is competent to provide 
testimony as to his symptoms, or other matters within his 
personal observation, since he is not a medical professional 
he is not competent to state that the underlying pathology of 
his current left wrist or back disorders was aggravated 
during either period of active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his claims; however, 
given the facts of this case a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

The cumulative effect of the foregoing is that the veteran's 
left wrist and back disorders existed prior to service and 
were not aggravated therein.  Despite treatment of the 
veteran's lumbar spine and left wrist during his first period 
of service, the fact that he continued to serve until his 
discharge in 1986 without any further complaints or 
treatment, is probative evidence that both disorders 
manifested only temporary or intermittent flare-ups, without 
a worsening of the underlying condition.  Moreover the lack 
of any evidence of continuing lumbar spine or left wrist 
complaints in the intervening years between the two periods 
of active service is itself evidence which tends to show that 
neither of the veteran's preexisting disorders underwent a 
permanent increase in severity.  For these reasons the Board 
finds that a medical opinion is not necessary to decide the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As such, a preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a January 2005 letter the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  The 
letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a left wrist disorder 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


